Case 5:20-cv-01773-MAR Document 26 Filed 07/30/21 Page 1 of 1 Page ID #:891



 1

 2
 3
 4                                                                   JS-6
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11       KELLY L. K.,1                                Case No. 5:20-cv-1773-MAR
12                          Plaintiff,                JUDGMENT
13             v.
14       ANDREW M. SAUL,
15
         Commissioner of Social Security,

16                          Defendant.

17
              It is the judgment of this Court that the final decision of the Commissioner of
18
     the Social Security Administration is REVERSED, and the action is REMANDED
19
     for further proceedings consistent with the Memorandum and Order.
20
21
     DATED: July 30, 2021
22
23
24                                           MARGO A.
                                                   A ROCCONI
                                             UNITED STATES MAGISTRATE JUDGE
25
26
27   1
      Partially redacted in compliance with Federal Rule of Civil Procedure 5.2(c)(2)(B) and the
     recommendation of the Committee on Court Administration and Case Management of the Judicial
28   Conference of the United States.
